Citation Nr: 0729712	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  01-03 582	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1971 to August 
1972.

By rating action of November 1972, the RO denied service 
connection for a left knee disability, but the veteran did 
not appeal that denial.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2000 rating action that denied service 
connection for a left knee disability.

In January 2003, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The Board notified the appellant and his representative of 
that development by letter of April 2003.  The provisions of 
38 C.F.R. § 19.9 purporting to confer upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO were later 
held to be invalid (see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)).  The Board remanded this case to the RO in July 2003, 
November 2004, and July 2006 for further development of the 
evidence and for due process development.

By decision of March 2007, the Board reopened the claim for 
service connection for a left knee disability on the basis of 
new and material evidence, and remanded the claim for service 
connection on the merits to the RO for further development of 
the evidence and for due process development.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a left knee 
disability existed prior to service, and was not aggravated 
by service.

2.  There is no persuasive medical evidence that the 
veteran's pre-existing left knee disability underwent a 
permanent increase in severity during or as a result of his 
military service.


CONCLUSION OF LAW

The veteran's pre-existing left knee disability was not 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1153, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Post-rating August 2003, December 2004, and July 2006 RO 
letters cumulatively informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (both on the basis of new 
and material evidence and on the merits).  Thereafter, they 
were afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2003, 2004, and 2006 RO letters provided 
notice that the VA would make reasonable efforts to help the 
veteran get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization to 
obtain them.  Those letters further specified what records 
the VA was responsible for obtaining, to include Federal 
records, and reiterated the type of records that the VA would 
make reasonable efforts to get.  The 2004 and 2006 RO letters 
also requested the veteran to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
thus finds that those RO letters cumulatively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were not, nor 
could they have been, furnished to the veteran prior to the 
initial early November 2000 rating action on appeal, inasmuch 
as the VCAA was just enacted that month.  However, the Board 
finds that, in this appeal, any delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim for service connection on 
the basis of new and material evidence, as well as on the 
merits, was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran was notified of 
what was needed to substantiate his claim both on the basis 
of new and material evidence as well as on the merits, and 
afforded numerous opportunities to present information and/or 
evidence in support thereof.  As a result of RO development 
and the Board remands, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
After the post-remand RO notice letters in August 2003, 
December 2004, and July 2006 (which substantially completed 
the VA's notice requirements in this case), the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claim before it readjudicated it on 
the basis of all the evidence of record in July 2004, March 
and December 2006, and July 2007 (as reflected in the 
Supplemental Statements of the Case).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO afforded the veteran notice pertaining to 
the effective date information by letters of June and July 
2006 and April 2007, thus meeting the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include all available 
service and post-service VA and private medical records.  The 
veteran has been afforded comprehensive VA examinations in 
January 2005 and May 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In December 2004 and again in July 2007, the 
veteran stated that he had no additional evidence to submit 
in connection with his claim.  The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  (The provisions of 
38 C.F.R. § 3.304 were later amended and are now consistent 
with 38 U.S.C. § 1111.) 

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. 
App. 292, 297 (1991).  Accordingly, a lasting worsening of 
the condition - i.e., a worsening that existed not only at 
the time of separation, but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

III. Evidence

A review of the service medical records discloses that the 
veteran denied a history of a "trick" or locked knee on 
July 1971 pre-induction examination, and the lower 
extremities were normal on examination.

During April 1972 hospitalization, for complaints other than 
with regard to the left knee, the veteran gave a history of a 
pre-service left knee injury with a torn cartilage.  He had 
no locking, but the knee buckled at times.  He declined a 
current orthopedic evaluation.  Current examination showed 
left knee lateral ligament laxity.

In June 1972, the veteran reported a history of a left knee 
twisting injury while playing football at the age of 13, and 
that he was then treated for a torn cartilage requiring use 
of crutches for 4 months.  He reported that he had had marked 
instability since that time.  Current X-rays revealed 
increased separation of the medial aspect of the left knee 
joint consistent with a tear of the medial collateral 
ligament (MCL).  The impression was chronic tear of the left 
knee MCL.

In July 1972, a military medical board recommended that the 
veteran be discharged from service due to an old tear of the 
left knee MCL that existed prior to service since 
approximately 1966, and had not been aggravated thereby.  
Current examination showed approximately 10 to 15 degree 
laxity of the left knee MCL.

Post service, in September 1972 the veteran was hospitalized 
at a VA medical facility with a history of a left knee injury 
with a valgus stress while playing football at the age of 13, 
and a medical discharge from military service after several 
episodes of acute left knee twisting injury while playing 
sports.  He indicated that his most recent episode occurred 
several days ago when his knee remained locked after he 
attempted to arise from a crouched position.  Current X-rays 
revealed a bucket handle tear of the left medial meniscus.  
During his hospital course, the veteran underwent a left knee 
arthrotomy, medial meniscectomy, post-capsular reefing, and 
pes anserinoplasty.  Subsequent outpatient records show 
follow-up post-surgical treatment through December 1972.   

On July 1999 outpatient examination, M. K., D.O., assessed 
severe left knee degenerative arthritis which had developed 
as a result of unspecified trauma.  In September 2000, the 
doctor opined that the veteran's severe left knee 
degenerative arthritis was directly related to previous and 
old trauma that he sustained in military service, and which 
trauma caused the arthritis.  

Medical records from 2001 to 2004 show treatment of the 
veteran by J. S., M.D., when a medical history of left knee 
pain since a medial meniscectomy 30 years ago was noted.  The 
veteran denied trauma.  Left knee X-rays in 2001 revealed 
significant arthritis, lateral compartmental collapse, and 
loose bodies.  The veteran underwent a total left knee 
arthroplasty in May 2004.

On January 2005 examination, a VA physician reviewed the 
veteran's claims folder and medical records contained 
therein, which showed an old left knee injury prior to 
service at the age of 13; a couple of repeat strains and 
ligament instability, looseness, and old changes in the knee 
in military service in the 1970s that were felt to have pre-
existed service; post-service VA surgery for cartilage 
debridement; and a total left knee arthroplasty in 2004.  
After current examination, the physician opined that, due to 
the fact that there was pre-service left knee injury with 
documentation of the old injury, plus VA surgery shortly 
after discharge from service, any relationship of the 
inservice left knee condition to the post-service arthritis 
following total left knee arthroplasty was purely 
speculative.  

In a March 2005 addendum to his January examination report, 
the VA physician noted that the claims folder documented a 
left knee injury as a child, as well as some left knee 
straining injuries in military service, and a total knee 
replacement post service, but commented that whether there 
was any extent that the inservice injuries aggravated the 
natural progression of his pre-existing left knee disease 
could not be determined, because a total left knee 
replacement had been done.  Consequently, he opined that any 
relationship of the veteran's current left knee condition 
status post knee replacement to his inservice strains was 
speculative, because there were too many other complicating 
pre-existing problems to make any determination as to the 
extent of any inservice aggravation beyond natural 
progression, and any relationship between the current 
disability and the inservice strains.  

On May 2007 VA examination, the same physician who examined 
the veteran in 2005 reviewed medical records in the claims 
folder which showed a left knee injury which pre-existed 
military service, inservice X-rays which showed the pre-
existing injury with looseness related to the prior injury, 
and no new or acute injury in service.  The doctor noted the 
medical history showing a football injury to the veteran's 
left knee at the age of 13 that was treated strictly 
conservatively, some subsequent strains to the left knee 
during military service, open surgery with cartilage 
debridement soon after separation from service, the 
development of knee arthritis over the years, and a total 
left knee replacement in 2004.  After current examination, 
the physician opined that, due to the multiple injuries prior 
to service, and findings of old injuries and old instability 
in service, any relationship of the veteran's current total 
left knee replacement to his military service was 
speculative, and the extent of any inservice aggravation over 
the naturally occurring phenomenon was also likely 
speculative.

IV.  Analysis

In view of the foregoing, the Board finds that there is no 
persuasive medical evidence to support the claim for service 
connection for a left knee disability by way of aggravation 
of a pre-existing disability by military service.  In 
reaching this conclusion, the Board acknowledges that a left 
knee disability was not identified on pre-induction 
examination in July 1971.  In Crowe v. Brown, 7 Vet. App. 238 
(1994), the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  As no left 
knee disability was clinically identified on pre-induction 
examination in July 1971, the Board concludes, that the 
presumption of soundness at entrance, as to any left knee 
disability, attaches.  

However, the Board finds that clear and unmistakable evidence 
of record rebuts such presumption of soundness on induction.  
As discussed above, in order to rebut the presumption of 
soundness on induction, VA has a duty to demonstrate by clear 
and unmistakable evidence that a disease or injury existed 
prior to service and was not aggravated in service under 38 
U.S.C. § 1111, prior to the veteran's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. 
§ 3.306(b).  In other words, VA must now show by clear and 
unmistakable evidence that a left knee disability preexisted 
service and was not aggravated by service.

In this regard, the Board notes that the veteran has 
consistently reported a history of left knee injury prior to 
service which required surgery for a torn cartilage, and a 
June 1972 X-ray examination in service revealed increased 
separation of the medial aspect of the left knee joint 
consistent with a tear of the medial collateral ligament.  
Post service X-ray examination on hospitalization in 
September 1972 also revealed a tear of the left medial 
meniscus.  There is no evidence to the contrary.  As such, 
the Board finds that clear and unmistakable evidence 
establishes that a left knee disability, (manifested by a 
postoperative torn MCL), preexisted service.

The Board also finds that clear and unmistakable evidence of 
record establishes that the preexisting left knee disability 
(postoperative torn MCL) was not aggravated by service.  In 
reaching this conclusion, the Board has considered the July 
1972 conclusions of a military medical board that the 
veteran's old tear of the left knee MCL existed prior to 
service and had not been aggravated thereby.  While the 
service medical records show that the veteran was seen for 
complaints of left knee pain and instability in service, in 
June 1972, he did not report any incident of reinjury of the 
left knee at that time.  Further, he reported symptoms of 
left knee pain and instability, even with mild motion, prior 
to service since the preservice left knee injury.  Physical 
examination in June 1972 was negative for effusion, and there 
was full knee flexion and extension demonstrated.  Pain and 
laxity of the MCL, and X-ray findings of a chronic tear of 
the left knee MCL, noted at that time, were consistent with 
the pre-existing disability for which surgery was required 
prior to service.  Indeed, the veteran reported that 
occasional effusion resolved with restriction of activity.  
Moreover, on examination for separation from service, in July 
1972, and on VA examination in September 1972 shortly after 
service, complete tear of the medial collateral ligament of 
the left knee was noted, and no additional left knee 
disability was clinically identified.  In view of the 
foregoing, the Board finds that the competent clear and 
unmistakable evidence of record establishes that the left 
knee complaints in service represented no more than acute and 
transitory exacerbation of manifestations of the preexisting 
left knee disability.

Having found that the presumption of soundness on induction 
as to a left knee disability has been rebutted by clear and 
unmistakable evidence, the Board will now consider whether 
competent clinical evidence of record establishes that it is 
at least as likely as not that the pre-existing left knee 
disability chronically increased in severity during active 
service so as to warrant service connection.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  The Board accords great probative 
value to the 2005 and 2007 VA physician's opinions that any 
relationship of the veteran's current total left knee 
replacement to his military service is purely speculative.  
Those opinions were arrived at after a thorough and 
comprehensive review of the claims folder containing the 
service medical records (which document important clinical 
findings pertaining to the nature and extent of his pre-
service knee injuries), extensive post-service medical 
records, and the veteran's actual medical history; current 
examinations of the veteran; and consideration of his 
detailed medical history.  

The Board has also considered Dr. M. K.'s September 2000 
opinion that the veteran's severe left knee degenerative 
arthritis was directly related to previous and old trauma 
that he sustained in military service, and which trauma 
caused the arthritis.  However, the Board finds that this 
evidence does not provide persuasive support for the 
veteran's claim that service connection for his current left 
knee disability, based on aggravation, is warranted.  Dr. M. 
K. provided no reasons or bases for his conclusory opinion, 
and it appears that he reached his conclusion after relying 
merely on some incomplete medical history as related by the 
veteran in support of his claim, as there is no indication of 
what, if any, records he reviewed in arriving thereat.  
Moreover, there is no indication that the doctor ever 
reviewed the claims folder or the veteran's service medical 
records, which document important clinical findings 
pertaining to the nature and extent of his pre-service knee 
injuries, or September 1972 VA medical records pertaining to 
the degree of knee disability soon after separation from 
service, all of which records the Board notes served as the 
basis for the 2005/2007 VA physician's better-informed 
opinions.  The Board notes that, as a medical opinion can be 
no better than the facts alleged by a claimant, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  Thus, the Board finds that Dr. 
M. K.'s 2000 medical opinion does not provide persuasive 
support for the veteran's claim that his current left knee 
disability is related to any incident of his military 
service, including aggravation of a pre-existing disability 
by service.  

With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own left knee symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, a layman 
such as the veteran, without the appropriate medical training 
or expertise, is not competent to render a persuasive opinion 
on medical matters such as the relationship between his 
current left knee disability and his military service or any 
incident thereof.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen, 10 Vet. App. at 186 (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board finds the 2005 and 2007 VA physician's 
findings, observations, and conclusions to be dispositive of 
the question of service connection for a left knee disability 
based on aggravation of a preexisting disability, and that 
these most persuasive medical observations and opinions 
militate against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on a 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a left knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


